Citation Nr: 0127464	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-05 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) 


THE ISSUE

Entitlement to an increased rating for somatoform disorder, 
undifferentiated, with claustrophobia (somatoform disorder 
herein), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service from May 1988 to July 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
RO, which denied a claim of entitlement to an evaluation in 
excess of 30 percent for the veteran's service-connected 
somatoform disorder.  

It is noted that the veteran requested a hearing before the 
Board, and such a hearing was scheduled for November 14, 
2001.  However, on the day of the hearing, the veteran 
withdrew in writing her hearing request.  Accordingly, no 
further action in this regard is indicated.  


FINDING OF FACT

The veteran's service-connected undifferentiated somatoform 
disorder, with claustrophobia, is presently manifested by 
multiple somatic complaints, and objective demonstration of 
some difficulty focusing her thoughts, but average 
concentration, and overall psychiatric symptomatology 
productive of no more than some occasional depressed mood or 
anxiety, but without impairment of affect, judgment, or 
speech, panic attacks, chronic sleep impairment, or memory 
loss.  


CONCLUSION OF LAW

The criteria for more than a 30 percent evaluation for 
undifferentiated somatoform disorder with claustrophobia are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.130, Diagnostic Code 9423 (2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  The veteran was provided an adequate VA mental 
disorders examination in January 2001, which was conducted by 
the same examiner who saw the veteran on prior VA examination 
in October 1999.  While the veteran's representative has 
argued that this most recent VA examination is incomplete, 
the Board can find no basis for the given argument.  The 
November 2001 argument of the veteran's representative is 
that the January 2001 VA examination report is incomplete as 
the VA examiner failed to identify the medical basis behind 
the opinion given regarding the etiology of service-connected 
and non-service-connected symptomatology.  The Board can find 
no legal or factual basis for the representative's assertion 
that the given VA medical opinion is incomplete or 
inconsistent with the remaining medical evidence of record or 
the documented clinical history.  The examiner considered the 
veteran's entire VA claims file and documented clinical 
history, and the opinion given is consistent with the 
remaining evidence of record. The Board accordingly finds 
that the January 2001 VA opinion of a clinical psychologist 
speaks for itself, and requires no further development to 
identify medical bases for the given opinion.  

The notice provisions of the VCAA have also been met.  In the 
April 2001 statement of the case (SOC) provided to the 
veteran, she was advised of regulatory provisions pertaining 
to the claim for an increased rating and, thus, the evidence 
necessary to substantiate her claim.  All identified clinical 
records have been obtained, and those records have been 
thoroughly reviewed.  Further development is not indicated 
under the VCAA.  

The veteran's service-connected somatoform disorder has been 
assigned a schedular disability evaluation pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9423 (2001).  Under the 
applicable rating criteria for mental disorders at 38 C.F.R. 
§ 4.130, a 30 percent evaluation requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9423.  

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, Diagnostic Code 9423.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9423. 

A brief clinical history is appropriate in the instant case 
on appeal, particularly in light of the assertions of the 
veteran's representative that a January 2001 VA medical 
opinion is incomplete, inconsistent, or in need of further 
developmental clarification.  The veteran's clinical 
psychiatric history appears to be a long and complex one, 
which, as with her present symptoms, did not wholly originate 
in service.  

Service medical records show initial treatment for 
claustrophobia in February and March 1990.  At that time, the 
veteran's clinical history was significant for her report of 
a suicide gesture at the age of approximately 12 years old, 
as well as her mother's mental illness and frequent 
hospitalizations.  The veteran was authorized therapy for the 
control of her claustrophobia, and no further reports of 
claustrophobia are indicated.  A May 1995 Report of Medical 
Board indicates no further documented psychiatric problems 
until May 1994, when she was found to have high blood 
pressure on routine examination.  At that time, the veteran 
also reported that her mother had been raped.  The 
psychologist's diagnosis was undifferentiated somatoform 
disorder, and the veteran was found to be unfit for duty.  
She was given an honorable discharge effective in July 1995.  

The RO assigned a 30 percent rating in a March 2000 rating 
decision, primarily upon review of the findings noted on VA 
examination in October 1999, and upon review of her 
documented service clinical history.  At that time, the 
examining VA psychologist deferred any Axis II diagnosis, 
noting merely that the veteran's stressors appeared to be 
"mild."  Additionally, a 65-70 score on the Global 
Assessment of Functioning (GAF) scale was given.  Objective 
findings on examination were limited to feelings of 
depression.

VA treatment records of March 1999 to November 2000 include 
the August 1999 notation of the veteran's complaints of in-
service sexual trauma and harassment.  A VA women veterans 
coordinator, whose professional credentials are not otherwise 
identified, opined that the veteran was suffering from post-
traumatic stress disorder, with depression, due to the 
reported in-service traumatic event.  A GAF score of 60 was 
noted at that time, as well as the veteran's family history 
of schizophrenia.  

Significantly, VA treatment records of August 1999 show a 
diagnosis of dysthymia, exacerbated by work-related stress-a 
diagnosis which was given by a VA psychologist.  When 
examined by this same VA psychologist in August 2000, the 
diagnoses remained dysthymia, somatoform disorder.

A July 2000 telemarketing performance improvement notice 
indicates that the veteran was placed on probation for being 
rude to a telephone customer, and that she was under threat 
of dismissal from her job should the infraction occur again 
within the next 6-months.  The veteran has reported in 
several statements of record that she was dismissed from this 
job for similar reasons, and that her service-connected 
somatization disorder was the cause of her occupational 
difficulty.  

On VA mental disorders examination in January 2001, the 
veteran's entire VA claims file, including service medical 
records, were reviewed by the same psychologist who performed 
her earlier VA examination in 1999.  Presently, the veteran 
was noted to be attending a community college where she was 
in her junior year and earning a degree in management 
information systems (MIS).  She was maintaining a B grade-
point average.  She reported changing jobs from a work-study 
program at an Oklahoma City VA office (unspecified), to a 
private customer service company (apparently telemarketing), 
and then returning to the VA when she lost that job.  As to 
psychiatric symptomatology, the veteran reported difficulty 
making decisions, inability to function, feelings of stress, 
and people being mean to her.  The veteran was noted to have 
gained 30 to 40 pounds in the past year.  

On objective mental status examination the veteran was 
oriented times four, she was not psychotic, and there was no 
evidence of any thought disorder.  She had a tendency to give 
rather incomplete and somewhat evasive answers to questions 
which were asked.  Although she appeared to have some 
difficulty focusing her thoughts, she was able to easily get 
back on track when redirected by the examiner.  Her insight, 
judgment, and reasoning appeared to be average, and there was 
no evidence of mood swings.  Her speech and language fell 
within normal limits.  She was not found to be suicidal, 
although she had had suicidal ideations in the past.  Her 
attention span and concentration appeared to be average, and 
her impulse control was not impaired.  She was found to be 
competent to manage her own funds.  The examiner, who also 
conducted the prior examination in 1999, could see no 
significant changes since her last examination as far as her 
depression, anxiety and somatization disorder were concerned.  
The examiner was of the opinion that the veteran's reports of 
problems in her personal relationships were more directly 
concerned with and related to her Axis II diagnosis, rather 
than her service-connected Axis I somatization disorder.  The 
Axis I diagnoses were depression, anxiety, and somatization 
disorder; Axis II diagnosis was personality disorder, not 
otherwise specified, with dependent and passive-aggressive 
features.  Work-related problems were also noted by the 
examiner, and the veteran's psychiatric stressors were 
considered to be mild.  A score of 65 was noted on the GAF 
scale.  

The above rather limited clinical findings show no impairment 
in affect, speech, memory, judgment, or abstract thinking, or 
difficulty understanding complex commands.  While the veteran 
expressed some depression and anxiety, the existing-and 
uncontroverted-clinical evidence of record shows that she is 
able to attend college, maintaining a respectable grade-point 
average in the study of MIS.  She has had no psychiatric 
hospitalization, receives only irregular, minimal, and 
occasional psychiatric counseling, and demonstrates rather 
limited findings on repeated VA examination.  This level of 
functioning demonstrates social and occupational impairment 
no greater than that which is contemplated by the criteria 
for a 30 percent evaluation.  With no showing of symptoms of 
impairment in affect, speech, memory, judgment, or abstract 
thinking, or difficulty understanding complex commands, the 
criteria for an evaluation in excess of 30 percent are not 
met under Diagnostic Code 9423.  

This conclusion is additionally supported by the repeated GAF 
scale testing scores.  The veteran's current GAF is 65, with 
prior GAF's falling between 65 and 70.  GAF scores of 61-70, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, indicate some mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  These GAF scores support no more than a 30 
percent evaluation under the applicable criteria.  

The veteran appears to argue that she lost her telemarketing 
job due to symptoms of service-connected somatization 
disorder, but this is not demonstrated by any clinical 
evidence of record.  The record shows that she was under 
threat of termination for this job due to her rudeness on the 
phone with clients.  No clinical evidence is of record that 
any "rudeness" of the veteran is a result or symptoms of 
her service-connected disability.  To the contrary, her 
somatization has been manifested, if at all, primarily by 
feelings of depression and anxiety.  Moreover, a VA examiner 
is of the opinion that her present difficulties are more the 
result of her non-service-connected personality disorder, 
rather than her service-connected somatization.

Employment personnel records also show notation of her 
unexcused absence from the office, and tardiness, but these 
symptoms are not shown to be the result of service-connected 
disability.  Moreover, assuming-for argument here, that 
these symptoms were the result of her service-connected 
somatization, the remaining evidence of record, primarily the 
VA examination reports and GAF scores, suggest a level of 
overall functioning no greater than that which is already 
compensated at the 30 percent level.  

In conclusion, the limited clinical findings on VA 
examination, as with a larger historical overview of the 
veteran's clinical history, counsel strongly against an 
evaluation in excess of 30 percent for this veteran's 
service-connected somatoform disorder.  Contrary to her 
reports of symptoms and social and industrial impairment, 
this college student is shown to have rather limited findings 
on repeated VA mental disorders examination-an examination 
which is wholly consistent with the remaining evidence of 
record.  Moreover, her repeated scores on GAF scale testing 
are particularly revealing, and wholly support the Board 
denial of her claim for an increased rating.  

The Board also finds that the evidence of record does not 
suggest an unusual or exceptional disability picture so as to 
render "impractical" the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321 (2001).  Although 
the veteran asserts she lost a job due to symptoms of 
service-connected disability, this is not confirmed by 
objective evidence.  She is not shown to have lost the job, 
only that she was under threat of dismissal should the 
infraction again occur in the future.  Moreover, her service-
connected psychiatric disorder has not resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Id.  Her treatment has been rather minimal, and 
limited to occasional out-patient treatment and therapy.  The 
Schedule for Rating Disabilities is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Referral for consideration of an extraschedular evaluation is 
not warranted, and the claim is denied.  


ORDER


The claim for an evaluation in excess of 30 percent for the 
veteran's service-connected undifferentiated somatoform 
disorder with claustrophobia is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

